Exhibit 10.2

FOUR CORNERS PROPERTY TRUST, INC.

2015 OMNIBUS INCENTIVE PLAN

FY 2015 RESTRICTED STOCK UNIT AWARD AGREEMENT

(United States)

This Restricted Stock Unit Award Agreement (the “Agreement”) is between Four
Corners Property Trust, Inc., a Maryland corporation (the “Company” or
“Corporation”), and you, a person notified by the Company, and identified in the
Company’s records, as the recipient of an Award of Restricted Stock Units during
the Company’s fiscal year 2015. This Agreement is effective as of the Grant Date
communicated to you and set forth in the Company’s records.

The Company wishes to award to you a number of Restricted Stock Units, subject
to certain restrictions as provided in this Agreement, in order to carry out the
purpose of the Company’s 2015 Omnibus Incentive Plan (the “Plan”).

Accordingly, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Company and you hereby agree as follows:

1. Award of Restricted Stock Units.

The Company hereby grants to you, effective as of the Grant Date, an Award of
Restricted Stock Units for that number of Restricted Stock Units communicated to
you and set forth in the Company’s records (the “RSUs”), on the terms and
conditions set forth in such communications, this Agreement and the Plan. Each
RSU represents the right to receive, on the vesting date or dates set forth in
Sections 3 and 4 hereof, one share of Stock.

2. Rights with Respect to the RSUs.

The RSUs granted hereunder do not and shall not give you any of the rights and
privileges of a shareholder of Stock. Your rights with respect to the RSUs shall
remain forfeitable at all times prior to the date or dates on which such rights
become vested, and the restrictions with respect to the RSUs lapse, in
accordance with Sections 3 or 4 hereof. Your right to receive cash payments and
other distributions with respect to the RSUs is more particularly described in
Sections 7(b) and (c) hereof.

3. Vesting.

Subject to the terms and conditions of this Agreement, the RSUs shall vest, and
the restrictions with respect to the RSUs shall lapse, 100% on the third
anniversary of the Grant Date if you remain continuously employed by the Company
or an Affiliate until the vesting date.

4. Early Vesting; Forfeiture.

If you cease to be employed by the Company or an Affiliate prior to the vesting
of the RSUs pursuant to Section 3 hereof, your rights to all of the unvested
RSUs shall be immediately and irrevocably forfeited, including the right to
receive cash payments and other distributions pursuant to Sections 7(b) and
(c) hereof, except that:



--------------------------------------------------------------------------------

(a) If, within two years after the date of the consummation of a Change in
Control that occurs after the Grant Date, the Company terminates your employment
for any reason other than for Cause, death or Disability, or you terminate
employment for Good Reason, you shall become immediately and unconditionally
vested in all RSUs and the restrictions with respect to all of the RSUs shall
lapse.

(b) If you die prior to the vesting of the RSUs pursuant to Section 3 hereof,
you shall become immediately and unconditionally vested in all RSUs and the
restrictions with respect to all RSUs shall lapse on the date of your death. No
transfer by will or the Applicable Laws of descent and distribution of any RSUs
which vest by reason of your death shall be effective to bind the Company unless
the Committee administering the Plan shall have been furnished with written
notice of such transfer and a copy of the will or such other evidence as the
Committee may deem necessary to establish the validity of the transfer; or

(c) If you become Disabled (as defined below) prior to the vesting of the RSUs
pursuant to Section 3 hereof, you shall become immediately and unconditionally
vested in all RSUs and the restrictions with respect to all RSUs shall lapse on
the date on which the Committee administering the Plan makes the determination
that you are Disabled. For purposes of this Agreement, “Disabled” or
“Disability” means you have a disability due to illness or injury which is
expected to be permanent in nature and which prevents you from performing the
material duties required by your regular occupation, all as determined by the
Committee administering the Plan.

(d) For purposes of this Agreement, “Good Reason” means:

(i) without your express written consent, (a) the assignment to you of any
duties inconsistent in any substantial respect with your position, authority or
responsibilities as in effect during the 90-day period immediately preceding the
date of the consummation of a Change in Control or (b) any other substantial
adverse change in such position (including titles), authority or
responsibilities; or

(ii) a material reduction in your base salary, target annual bonus opportunity,
long-term incentive opportunity or aggregate employee benefits as in effect
immediately prior to the date of the consummation of a Change in Control, other
than (a) an inadvertent failure remedied by the Company promptly after receipt
of notice thereof given by you or (b) with respect to aggregate employee
benefits only, any such failure resulting from an across-the-board reduction in
employee benefits applicable to all similarly situated employees of the Company
generally.

You shall only have Good Reason if (A) you have provided notice of termination
to the Company of any of the foregoing conditions within ninety (90) days of the
initial existence of the condition, (B) the Company has been given at least
thirty (30) days following receipt of such notice to cure such condition, and
(C) if such condition is not cured within such thirty (30) day period, you
actually terminate employment within sixty (60) days after the notice of
termination. Your mental or physical incapacity following

 

2



--------------------------------------------------------------------------------

the occurrence of an event described above in clauses (i) or (ii) shall not
affect your ability to terminate employment for Good Reason and your death
following delivery of a notice of termination for Good Reason shall not affect
your estate’s entitlement to settlement of the RSUs as provided hereunder upon a
termination of employment for Good Reason.

5. Restriction on Transfer.

Except as contemplated by Section 4(b) hereof, none of the RSUs may be sold,
assigned, transferred, pledged, attached or otherwise encumbered, and no attempt
to transfer the RSUs, whether voluntary or involuntary, by operation of law or
otherwise, shall vest the transferee with any interest or right in or with
respect to the RSUs.

6. Financial Restatements.

This Section 6 only applies to you if at any time you were or are designated as
an executive officer of the Company. Notwithstanding the provisions of Sections
3, 4 and 7 of this Agreement, if (a) the Company is required to restate its
financial statements due to fraud and (b) the Committee administering the Plan
determines that you have knowingly participated in such fraud, then the
Committee may, in its sole and absolute discretion, at any time within two years
following such restatement, require you to, and you shall immediately upon
notice of such Committee determination, repay to the Company any shares of
Stock, cash payments or other property received by you or your personal
representative pursuant to Sections 7(b) and (c) of this Agreement, return to
the Company any shares of Stock received by you or your personal representative
from the payment of the RSUs pursuant to Section 7 of this Agreement and pay to
the Company in cash the amount of any proceeds received by you or your personal
representative from the disposition or transfer of, and any dividends and other
distributions of cash or property received by you or your personal
representative with respect to, any shares of Stock received by you or your
personal representative from the payment of the RSUs pursuant to Section 7 of
this Agreement, in each case during the period commencing two years before the
beginning of the restated financial period and ending on the date of such
Committee determination. In addition, all of your rights to RSUs that are not
vested on the date that the Committee makes such determination shall be
immediately and irrevocably forfeited, including the right to receive cash
payments and other distributions on such RSUs pursuant to Sections 7(b) and
(c) of this Agreement. Notwithstanding anything to the contrary in this
Section 6, the Committee shall have the authority and discretion to make any
determination regarding the specific implementation of this Section 6 with
respect to you.

7. Payment of RSUs; Issuance of Stock.

(a) No shares of Stock shall be issued to you (or your beneficiary or, if none,
your estate in the event of your death) prior to the date on which the
applicable RSUs vest, in accordance with the terms and conditions communicated
to you and set forth in the Company’s records. After any RSUs vest pursuant to
Sections 3 or 4 hereof, the Company shall promptly, but no later than 30 days
following the applicable vesting date, cause to be issued in your name one share
of Stock for each RSU and pay to you any accumulated distributions pursuant to
Sections 7(b) and (c) hereof, in each case less any

 

3



--------------------------------------------------------------------------------

applicable withholding taxes; provided, however, that any distribution
(including any distribution of amounts otherwise described in Sections 7(b) and
(c) below) to any “specified employee” as determined in accordance with
procedures adopted by the Company that reflect the requirements of Code
Section 409A(a)(2)(B)(i) (and any applicable guidance thereunder) on account of
a separation from service shall be made as soon as practicable after the first
day of the seventh month following such separation from service (or, if earlier,
the date of the specified employee’s death). The Company will not deliver any
fractional share of Stock but will pay, in lieu thereof, the Fair Market Value
of such fractional share of Stock.

(b) On each date on which shares of Stock under Section 7(a) are delivered to
you (or your beneficiary or, if none, your estate in the event of your death),
the Company shall also deliver to you (or your beneficiary or, if none, your
estate in the event of your death) the number of additional shares of Stock, the
number of any other securities of the Company and the value or actual issuance
of any other property (in each case as determined by the Committee) (except for
cash dividends and other cash distributions), in each case that the Company
would have distributed to you during the period commencing on the Grant Date and
ending on the applicable vesting date in respect of the shares of Stock that are
being delivered to you under Section 7(a) had such shares been issued to you on
the Grant Date, without interest, and less any tax withholding amount applicable
to such distribution. To the extent that the RSUs are forfeited prior to
vesting, the right to receive such distributions shall also be forfeited.

(c) On each date on which shares of Stock under Section 7(a) are delivered to
you (or your beneficiary or, if none, your estate in the event of your death),
the Company shall make a cash payment to you (or your beneficiary or, if none,
your estate in the event of your death) equal to the aggregate amount of cash
dividends and other cash distributions that the Company would have paid to you
during the period commencing on the Grant Date and ending on the applicable
vesting date in respect of the shares of Stock that are being delivered to you
under Section 7(a) had such shares been issued to you on the Grant Date, without
interest, and less any applicable withholding taxes. To the extent that the RSUs
are forfeited prior to vesting, the right to receive such cash payment shall
also be forfeited.

8. Adjustments.

In the event that the Committee administering the Plan shall determine that any
dividend or other distribution (whether in the form of cash, shares of Stock,
other securities or other property), recapitalization, stock split, reverse
stock split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase or exchange of shares or other securities of the
Company, issuance of warrants or other rights to purchase shares or other
securities of the Company or other similar corporate transaction or event
affects the Stock such that an adjustment of the RSUs is determined by the
Committee administering the Plan to be appropriate in order to prevent dilution
or enlargement of the benefits or potential benefits intended to be made
available under this Agreement, then the Committee shall, in such manner as it
may deem equitable, in its sole discretion, adjust any or all of the number and
type of shares subject to the RSUs.

 

4



--------------------------------------------------------------------------------

9. Taxes.

(a) You acknowledge that you will consult with your personal tax advisor
regarding the income tax consequences of the grant of the RSUs, the receipt of
cash payments and other distributions pursuant to Sections 7(b) and (c) hereof,
the vesting of the RSUs and the receipt of shares of Stock upon the vesting of
the RSUs, and any other matters related to this Agreement. In order to comply
with all applicable federal, state, local or foreign income tax laws or
regulations, the Company may take such action as it deems appropriate to ensure
that all applicable federal, state, local or foreign payroll, withholding,
income or other taxes, which are your sole and absolute responsibility, are
withheld or collected from you.

(b) In accordance with the terms of the Plan, and such rules as may be adopted
by the Committee administering the Plan, you may elect to satisfy any applicable
tax withholding obligations arising from the vesting of the RSUs and the
corresponding receipt of shares of Stock and cash payments by (i) delivering
cash (including check, draft, money order or wire transfer made payable to the
order of the Company), (ii) having the Company withhold a portion of the shares
of Stock or cash otherwise to be delivered having a Fair Market Value equal to
the amount of such taxes, or (iii) delivering to the Company shares of Stock
having a Fair Market Value equal to the amount of such taxes. The Company will
not deliver any fractional share of Stock but will pay, in lieu thereof, the
Fair Market Value of such fractional share of Stock. Your election must be made
on or before the date that the amount of tax to be withheld is determined. The
maximum number of shares of Stock that may be withheld to satisfy any applicable
tax withholding obligations arising from the vesting and settlement of the RSUs
may not exceed such number of shares of Stock having a Fair Market Value equal
to the minimum statutory amount required by the Company to be withheld and paid
to any federal, state, or local taxing authority with respect to such vesting
and settlement of the RSUs, or such greater amount as may be permitted under
applicable accounting standards.

10. Restrictive Covenants.

(a) Non-Disclosure.

(i) During the course of your employment, before and after the execution of this
Agreement, and as consideration for the restrictive covenants entered into by
you herein, you have received and will continue to receive some or all of the
Company’s various Trade Secrets (as defined under Applicable Law) and
confidential or proprietary information, which includes the following whether in
physical or electronic form: (1) data and compilations of data related to
Business Opportunities (as defined below), (2) computer software, hardware,
network and internet technology utilized, modified or enhanced by the Company or
by you in furtherance of your duties with the Company; (3) compilations of data
concerning Company products, services, customers, and end users including but
not limited to compilations concerning projected sales, new project timelines,
inventory reports, sales, and cost and expense reports; (4) compilations of

 

5



--------------------------------------------------------------------------------

information about the Company’s employees and independent contracting
consultants; (5) the Company’s financial information, including, without
limitation, amounts charged to customers and amounts charged to the Company by
its vendors, suppliers, and service providers; (6) proposals submitted to the
Company’s customers, potential customers, wholesalers, distributors, vendors,
suppliers and service providers; (7) the Company’s marketing strategies and
compilations of marketing data; (8) compilations of data or information
concerning, and communications and agreements with, vendors, suppliers and
licensors to the Company and other sources of technology, products, services or
components used in the Company’s business; (9) the Company’s research and
development records and data; and (10) any summary, extract or analysis of such
information together with information that has been received or disclosed to the
Company by any third party as to which the Company has an obligation to treat as
confidential (collectively, “Confidential Information”). “Business
Opportunities” means all ideas, concepts or information received or developed
(in whatever form) by you concerning any business, transaction or potential
transaction that constitutes or may constitute an opportunity for the Company to
earn a fee or income, specifically including those relationships that were
initiated, nourished or developed at the Company’s expense. Confidential
Information does not include data or information: (1) which has been voluntarily
disclosed to the public by the Company, except where such public disclosure has
been made by you without authorization from the Company; (2) which has been
independently developed and disclosed by others; or (3) which has otherwise
entered the public domain through lawful means.

(ii) All Confidential Information, Trade Secrets, and all physical and
electronic embodiments thereof are confidential and are and will remain the sole
and exclusive property of the Company. During the term of your employment with
the Company and for a period of five (5) years following the termination of your
employment with the Company for any reason, with or without cause, and upon the
initiative of either you or the Company, you agree that you shall protect any
such Confidential Information and Trade Secrets and shall not, except in
connection with the performance of your remaining duties for the Company, use,
disclose or otherwise copy, reproduce, distribute or otherwise disseminate any
such Confidential Information or Trade Secrets, or any physical or electronic
embodiments thereof, to any third party; provided, however, that you may make
disclosures required by a valid order or subpoena issued by a court or
administrative agency of competent jurisdiction, in which event you will
promptly notify the Company of such order or subpoena to provide the Company an
opportunity to protect its interests.

(iii) Upon request by the Company and, in any event, upon termination of your
employment with the Company for any reason, you will promptly deliver to the
Company (within twenty-four (24) hours) all property belonging to the Company,
including but without limitation, all Confidential Information, Trade Secrets
and all electronic and physical embodiments thereof, all Company files, customer
lists, management reports, memoranda, research, Company forms,

 

6



--------------------------------------------------------------------------------

financial data and reports and other documents (including but not limited to all
such data and documents in electronic form) supplied to or created by you in
connection with your employment with the Company (including all copies of the
foregoing) in your possession or control, and all of the Company’s equipment and
other materials in your possession or control. You agree to allow the Company,
at its request, to verify return of Company property and documents and
information and/or permanent deletion of the same, through inspection of
personal computers, personal storage media, third party websites, third party
e-mail systems, personal digital assistant devices, cell phones and/or social
networking sites on which Company information was stored during your employment
with the Company.

(iv) Nothing contained herein shall be in derogation or a limitation of the
rights of the Company to enforce its rights or your duties under the Applicable
Law relating to Trade Secrets.

(b) Non-Competition. You agree that, while employed by the Company and for a
period of twenty-four (24) months following the termination of your employment
with the Company for any reason, with or without cause, whether upon the
initiative of either you or the Company (the “Restricted Period”), you will not
provide or perform the same or substantially similar services, that you provided
to the Company, on behalf of any Direct Competitor (as defined below), directly
(i.e., as an officer or employee) or indirectly (i.e., as an independent
contractor, consultant, advisor, board member, agent, shareholder, investor,
joint venturer, or partner), anywhere within the United States of America (the
“Territory”). “Direct Competitor” means any individual, partnership,
corporation, limited liability company, association, or other group, however
organized, who competes with the Company in the business of owning, acquiring
and leasing restaurant and retail properties.

(i) If you are a resident of California and subject to its laws, the
restrictions set forth in this Section 10(b) above shall not apply to you.

(ii) Nothing in this provision shall divest you from the right to acquire as a
passive investor (with no involvement in the operations or management of the
business) up to 1% of any class of securities which is: (i) issued by any Direct
Competitor, and (ii) publicly traded on a national securities exchange or
over-the-counter market.

(c) Non-Solicitation. You agree that you shall not at any time during your
employment with the Company and during the Restricted Period, on behalf of
yourself or any other Person, directly or by assisting others, solicit, induce,
encourage or cause any of the Company’s vendors, suppliers, licensees, or other
Persons with whom the Company has a contractual relationship and with whom you
have had Material Contact (as defined below) during the last two years of your
employment with the Company, to cease doing business with the Company or to do
business with a Direct Competitor. “Material Contact” means contact between you
and a Person: (1) with whom or which you dealt on behalf of the Company;
(2) whose dealings with the Company were coordinated or supervised by you;
(3) about whom you obtained Confidential Information

 

7



--------------------------------------------------------------------------------

in the ordinary course of business as a result of your association with the
Company; or (4) who receives products or services authorized by the Company, the
sale or provision of which results or resulted in compensation, commission, or
earnings for you within two years prior to the date of the termination of your
employment with the Company.

(d) Non-Recruitment. You agree that during the course of your employment with
the Company and during the Restricted Period, you will not, on behalf of
yourself or any other Person, directly or by assisting others, solicit, induce,
persuade, or encourage, or attempt to solicit, induce, persuade, or encourage,
any individual employed by the Company, with whom you have worked, to terminate
such employee’s position with the Company, whether or not such employee is a
full-time or temporary employee of the Company and whether or not such
employment is pursuant to a written agreement, for a determined period, or at
will. The provisions of this Section 10(d) shall only apply to those individuals
employed by the Company at the time of solicitation or attempted solicitation.
If you are a resident of California and subject to its laws, the restrictions
set forth in Section 10(c) above and this Section 10(d) shall be limited to
apply only where you use or disclose Confidential Information or Trade Secrets
when engaging in the restricted activities.

(e) Acknowledgements. You acknowledge that the Company is in the business of
owning, acquiring and leasing restaurant and retail properties on a nationwide
basis and that the Company makes substantial investments and has established
substantial goodwill associated with its business, supplier relationships and
marketing programs throughout the United States. You therefore acknowledge that
the Territory in which the Company’s Business is conducted is, at the very
least, throughout the United States. You further acknowledge and agree that it
is fair and reasonable for the Company to take steps to protect its Confidential
Information, Trade Secrets, goodwill, business relationships, employees,
economic advantages, and/or other legitimate business interests from the risk of
misappropriation of or harm to its Confidential Information, Trade Secrets,
goodwill, business relationships, employees, economic advantages, and/or other
legitimate business interests. You acknowledge that the consideration, including
this Agreement, continued employment, specialized training, and the Confidential
Information and Trade Secrets provided to you, gives rise to the Company’s
interest in restraining you from competing with the Company and that any
limitations as to time, geographic scope and scope of activity to be restrained
are reasonable and do not impose a greater restraint than is necessary to
protect Company’s Confidential Information, Trade Secrets, good will, business
relationships, employees, economic advantages, and/or other legitimate business
interests, and will not prevent you from earning a livelihood.

(f) Survival of Covenants. The provisions and restrictive covenants in this
Section 10 of this Agreement shall survive the expiration or termination of this
Agreement for any reason. You agree not to challenge the enforceability or scope
of the provisions and restrictive covenants in this Section 10. You further
agree to notify all future persons, or businesses, with which you become
affiliated or employed by, of the provisions and restrictions set forth in this
Section 10, prior to the commencement of any such affiliation or employment.

 

8



--------------------------------------------------------------------------------

(g) Injunctive Relief. You acknowledge that if you breach or threaten to breach
any of the provisions of this Agreement, your actions will cause irreparable
harm and damage to the Company which cannot be compensated by damages alone.
Accordingly, if you breach or threaten to breach any of the provisions of this
Agreement, the Company shall be entitled to injunctive relief, in addition to
any other rights or remedies the Company may have. You hereby waive the
requirement for a bond by the Company as a condition to seeking injunctive
relief. The existence of any claim or cause of action by you against the
Company, whether predicated on this Agreement or otherwise, shall not constitute
a defense to the enforcement by the Company of your agreements under this
Agreement.

(h) Forfeiture. In the event that you violate the terms of this Section 10, you
understand and agree that in addition to the Company’s rights to obtain
injunctive relief and damages for such violation, any and all rights to the
Award under this Agreement, whether vested or unvested, shall be forfeited and
extinguished.

11. General Provisions.

(a) Interpretations. This Agreement is subject in all respects to the terms of
the Plan. A copy of the Plan is available upon your request. Terms used herein
which are defined in the Plan shall have the respective meanings given to such
terms in the Plan, unless otherwise defined herein. In the event that any
provision of this Agreement is inconsistent with the terms of the Plan, the
terms of the Plan shall govern. Any question of administration or interpretation
arising under this Agreement shall be determined by the Committee administering
the Plan, and such determination shall be final, conclusive and binding upon all
parties in interest. To the extent that any Award granted by the Company is
subject to Code Section 409A, such Award shall be subject to terms and
conditions that comply with the requirements of Code Section 409A to avoid
adverse tax consequences under Code Section 409A.

(b) No Right to Employment. Nothing in this Agreement or the Plan shall be
construed as giving you the right to be retained as an employee of the Company
or any Affiliate. In addition, the Company or an Affiliate may at any time
dismiss you from employment, free from any liability or any claim under this
Agreement, unless otherwise expressly provided in this Agreement.

(c) Reservation of Shares. The Company shall at all times prior to the vesting
of the RSUs reserve and keep available such number of shares of Stock as will be
sufficient to satisfy the requirements of this Agreement.

(d) Securities Matters. The Company shall not be required to deliver any shares
of Stock until the requirements of any federal or state securities or other
laws, rules or regulations (including the rules of any securities exchange) as
may be determined by the Company to be applicable are satisfied.

(e) Headings. Headings are given to the sections and subsections of this
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision hereof.

 

9



--------------------------------------------------------------------------------

(f) Arbitration. Except for injunctive relief as set forth herein, the parties
agree that any dispute between the parties regarding this Agreement shall be
submitted to binding arbitration in Baltimore, Maryland.

(g) Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the State of Maryland (without giving effect to the conflict of
law principles thereof). Subject to Section 11(f) hereof, you agree that the
state and federal courts of Maryland shall have jurisdiction over any litigation
between you and the Company regarding this Agreement, and you expressly submit
to the exclusive jurisdiction and venue of the federal and state courts sitting
in Baltimore County, Maryland.

(h) Notices. You should send all written notices regarding this Agreement or the
Plan to the Company at the following address:

Four Corners Property Trust, Inc.

591 Redwood Highway

Suite 1150

Mill Valley, CA 94941

Attention: General Counsel

(i) Award Agreement and Related Documents. This RSU Award Agreement shall have
no force or effect unless you have been notified by the Company, and identified
in the Company’s records, as the recipient of a RSU Grant. YOU MUST REVIEW AND
ACKNOWLEDGE ACCEPTANCE OF THE TERMS OF THIS AGREEMENT, INCLUDING SPECIFICALLY
THE RESTRICTIVE COVENANTS, BY EXECUTING THIS AGREEMENT ELECTRONICALLY VIA YOUR
ESTABLISHED ACCOUNT ON THE PLAN MANAGEMENT CORPORATION WEBSITE WITHIN 60 DAYS OF
THE DATE OF GRANT; PROVIDED, HOWEVER, THAT THE COMMITTEE MAY, AT ITS DISCRETION,
EXTEND THIS DATE. FAILURE TO ACCEPT THE REFERENCED TERMS AND TO EXECUTE THIS
AGREEMENT ELECTRONICALLY WILL PRECLUDE YOU FROM RECEIVING YOUR RSU GRANT. In
connection with your RSU grant and this Agreement, the following additional
documents were made available to you electronically, and paper copies are
available on request directed to the Company’s Compensation Department: (i) the
Plan; and (ii) a Prospectus relating to the Plan.

 

10